Title: To Thomas Jefferson from Robert Smith, 14 October 1807
From: Smith, Robert
To: Jefferson, Thomas


                        
                            
                                14 Oct. 1807
                            
                        
                        For ordnance & military stores, comprehending cannon, ball, small arms, powder, salt petre, sulphur,
                            &c.
                        For Canvas, cordage, timber, Copper &c.
                        For the employment of seamen not estimated or appropriated for—&
                        For the extra expence incurred in consequence of the order to fill up the Marine Corps—
                        The expence is estimated at abt. 800,000$
                        The sum of 800,000$ is conjectural—The returns of contracts & purchases made since the 22nd of June
                            1807, are not yet complete.
                        
                            Rt Smith
                            
                        
                    